Citation Nr: 18100348
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 12-16 644
DATE:	April 9, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
As an initial procedural matter, the Veteran submitted a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in February 2018.  As this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (Error! AutoText entry not defined.).  
Entitlement to a rating in excess of 10 percent for right knee instability associated with degenerative joint disease is remanded for additional development.
The Veteran served on active duty from June 1963 to June 1969.  In August 2016, the Board denied an appeal for a higher rating.  In September 2017, the Veterans Claims Court vacated the decision.  
As the Court found that the August 2016 decision was based upon an inadequate examination, the issue is remanded for another examination.   
The matter is REMANDED for the following actions:
1. Schedule the Veteran for an examination to assess the current nature and severity of his right knee instability.  The claims file must be made available to the examiner in conjunction with the examination.  
In order to comply with the Courts remand, the examiner is asked to acknowledge the Veterans statements pertaining to his knee instability and to comment on the severity of the instability, in terms of slight, moderate, or severe recurrent subluxation or lateral instability. 
2. Readjudicate the right knee instability claim.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. 
 
L. HOWELL
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	K. Kovarovic, Associate Counsel

